Citation Nr: 1828616	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  14-41 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to April 1946.  He passed away in November 2013.  The appellant is the Veteran's nephew and the personal representative of his estate.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2014 decision of a VA Regional Office (RO).

The appellant had a Board hearing in September 2015.


FINDING OF FACT

The Veteran had no service-connected disabilities at the time of his death; his death has not been deemed service connected; he was not in receipt of VA pension or compensation benefits during his lifetime; he had no claims pending at the time of his death; his body was not placed in custody of the State at the time of his death; and he did not die at a VA facility or VA-funded facility or while on route to VA or VA-funded treatment or examination.



CONCLUSION OF LAW

The criteria for entitlement to VA burial benefits have not been met.  38 U.S.C. §§ 2302, 2303 (2012); 38 C.F.R. §§ 3.1600-1610 (prior to July 7, 2014); 38 C.F.R. §§ 3.1700-1713 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

During the pendency of this appeal, effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which included burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the existing regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new 38 C.F.R. §§ 3.1700 through 3.1713.  See 79 Fed. 32653-32662 (June 6, 2014) (codified at 38 C.F.R. §§ 3.1700 through 3.1713).  The final rule is applicable to claims for burial benefits pending on or after July 7, 2014.  (The appellant's claim for burial benefits has been pending since April 3, 2014, i.e., prior to the effective date of the rule change on July 7, 2014.)  Generally, when a regulation changes during the pendency of a claim, the Board must consider both the new and old provisions, and apply the most favorable criteria.  However, as the provisions potentially applicable under the facts of this case have undergone no substantive changes, both versions are equally favorable.  Accordingly, the Board will cite principally to the old regulations, in effect at the time the appellant's claim was filed in 2014. 

Entitlement to VA burial benefits is available under three scenarios, as outlined in 38 C.F.R. § 3.1600.  First, service-connected burial benefits are warranted when the Veteran died as a result of a service-connected disability.  Second, nonservice-connected burial benefits are warranted when the Veteran was in receipt of VA pension or compensation; when the Veteran had an original claim for compensation pending at the time of his death, if there is sufficient evidence of record to support an award of compensation prior to the date of his death; or in certain circumstances when the Veteran's body is being held by the State.  Third, benefits are warranted when the Veteran dies during a hospitalization at a VA facility or at a facility paid for by VA or while on route to VA or VA-funded treatment or examination.  38 C.F.R. § 3.1600 (prior to July 7, 2014); 38 C.F.R. § 3.1705.

Analysis

The appellant contends that he is entitled to reimbursement for monies he paid for the Veteran's funeral.  In this regard, he stated in a November 2015 correspondence that it was unfair that burial benefits are available for veterans who had been in receipt of or had claims pending for service-connected benefits at the time of their deaths, but are unavailable for veterans who did not.  Thereafter, during the September 2015 Board hearing, he reported that the Veteran died at home and was not hospitalized at any time prior to his death.  The appellant also reported that the Veteran did not have any claims pending with VA prior to his death.  In addition, the appellant reported paying $2,400 in expenses related to the Veteran's funeral.

The Board finds that burial benefits are not warranted.  In this regard, the Veteran was not service connected for any disability during his lifetime.  In addition, the appellant does not claim and the evidence of record does not show that the Veteran had a claim for compensation or pension pending with VA at the time of his death or that the Veteran was hospitalized or on route to receive treatment or undergo an examination at the time of his death.  The only claims in the file relate to education and dependency filed in the 1940s.  Additionally, the Veteran passed away at his home.

While the Board is sympathetic to the appellant's opinion in regard to the legal requirements for veterans' eligibility to burial benefits, the present claim does not meet the statutory requirements for provision of such benefits.

For the reasons set forth above, the Board concludes that the preponderance of evidence is against the appellant's claim seeking burial benefits.  Thus, there is no reasonable doubt to resolve on the appellant's behalf, and the award of burial benefits is not warranted.


ORDER

VA burial benefits are denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


